IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 22 MM 2022
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
DONTAY RAYSHAW BREWER,                         :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.